Citation Nr: 1701712	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-14 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a left leg disability, claimed as left leg injury and sciatica.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from January 1973 to March 1977. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal of December 2008, July 2010, and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina. 

The Veteran testified before a Decision Review Officer (DRO) in February 2012 with respect to the lumbar spine and left leg claims.  A copy of the hearing transcript is of record.

During the pendency of the appeal, the RO awarded a TDIU from September 10, 2012, to April 3, 2014, at which time it increased the rating for depressive disorder to 100 percent.  See December 2014 rating decision.

The record shows that the Veteran initially appointed B.H., Attorney at Law, as his representative in this matter.  However, Mr. H.'s accreditation was cancelled by VA in August 2014.  The Veteran was informed of this in November 2014 correspondence, and told to inform VA if he wished to appoint a new representative.  No response was received from the Veteran and no new power-of attorney has been executed.  As such, the Board finds that he wishes to represents himself in this matter. 

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference and the transcript of the hearing is also of record.

In December 2015, the Board reopened but ultimately denied on the merits the service connection claim for a lumbar spine disability; reopened the service connection claim for a left leg disability; denied service connection for right leg radiculopathy; assigned a 100 percent rating for depression since December 9, 2009; denied a  rating higher than 10 percent for loss of motion of the left wrist; granted a 40 percent rating, but no higher, for post-operative neuroma of left median nerve; denied a rating higher than 10 percent for left wrist scar; granted an initial separate noncompensable rating for limited motion of the thumb of the left hand; granted an initial separate 10 percent rating for painful motion of the index finger of the left hand; granted an initial separate 10 percent rating for painful motion of the long finger of the left hand; granted an initial separate noncompensable rating for painful motion of the ring finger of the left hand; granted an initial separate noncompensable rating for painful motion of the small finger of the left hand; and dismissed claim for a TDIU for the appeal period prior to September 10, 2012.  

Also in the December 2015 decision, the Board remanded for further development the reopened left leg claim and it has since returned for further appellate consideration.

FINDING OF FACT

The Veteran's current left leg disability is not related to his active service, to include his in-service injury to the left leg that a physician determined was acute in nature.    


CONCLUSION OF LAW

The criteria to establish service connection for a left leg disability, claimed as left leg injury and sciatica, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
The Veteran in this case has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way. 

VA sent the Veteran a pre-adjudicatory letter in December 2007 which addressed the criteria to reopen a service connection claim as well as the criteria to substantiate a service connection claim.  An additional VCAA letter pertinent to the left leg claim was sent to the Veteran in May 2010.  

VA has also met its duty to assist the Veteran in the development of the claim.  The claims file contains service treatment records (STRs), service personnel records, VA and private medical records, the Veteran's statements in support of the claim, and hearing transcripts.  The Veteran was afforded a February 2016 VA examination of the left leg, which the Board finds is adequate to decide the claim.  

Further, as noted in the Introduction, the Veteran was provided hearings before a DRO and the undersigned VLJ and those hearing officers carried out their hearing officer duties as set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103 (c)(2) nor identified any prejudice in the conduct of the hearings.

Based on the foregoing, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.

II.  Applicable Law - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case however, the Veteran's current left leg disability, variously diagnosed as radiculopathy, sciatica, varicose veins and (possible) phlebitis, is not identified in § 3.309(a) as chronic per se, therefore the presumptive provisions based on "chronic" pursuant to § 3.303(b) or continuity of symptomatology since service pursuant to Walker are not for application in this case.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder). 

As in all cases, a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting a veteran's lay assertions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant), aff'd per curiam, 78 F.3d 604, 1996 WL 56489 (Fed. Cir. 1996) (table).  It is for the Board to weigh the evidence before it in the first instance.  Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that it is the Board's responsibility to determine the appropriate weight to be given to evidence).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


III.  Analysis

The Veteran seeks service connection for a left leg disability, which he asserts is related to an injury incurred during active service.  

After careful consideration of the record, the Board finds that the preponderance of the probative evidence weighs against the Veteran's service connection claim for a left leg disability.

There is evidence of a current disability, as the medical evidence shows current diagnoses of left leg sciatica, radiculopathy, varicose veins, possible phlebitis, and venous stasis changes.  See e.g. August 2007 Midlands Orthopaedics, PA.; August 2008 Irmo Family Practice treatment notes; February 2016 VA examination report.

There is also evidence of a left leg injury during service.  A September 1974 STR shows that the Veteran presented to the emergency room after falling and lacerating his left leg.  The laceration was cleaned and treated.  X-rays of the left leg showed evidence of deep soft tissue swelling but were negative for significant abnormality.  The subsequent STRs show no followup care for the left leg injury.  In January 1976, when seeking treatment for low back pain, he reported left leg pain upon weightbearing but no impression was rendered.  In January 1977, two months prior to service separation, the Medical Examination Board (MEB) examined the Veteran and indicated that evaluation of his lower extremities was normal.  Additionally, on his January 1977 Report of Medical History, the Veteran himself denied having had problems in lower extremities.  These reports, completed just two months prior to service separation, are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  The reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73  (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

Moreover, there is no competent and credible evidence of a nexus between the Veteran's current left leg disability and service.  After examining the Veteran and reviewing his claims file, a VA medical examiner in February 2016 determined that the Veteran's current left leg disability is less likely as not related to his service, reasoning that the left leg injury in service was acute in nature and did not require any follow-up care.  The examiner noted further that the left leg injury resulted in a laceration only, and the x-rays of the lower left leg showed no evidence of significant abnormality.  Although the examiner incorrectly referred to the left leg injury as having occurred in 1976, such reference appears to have been a misstatement and ultimately does not change the underlying rationale of the opinion.  The examiner concluded that the Veteran's current left leg complaints are more consistent with venous stasis with various varicosities, which are unrelated to service.  

The Board finds the February 2016 VA opinion to be highly probative as to the etiology of the Veteran's left leg disability because it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner conducted a thorough review of the relevant evidence, to include the STRs, and provided supporting rationale.  

Notably, the Veteran has not submitted any competent evidence relating his current leg disability to his active service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

The only opinion of record relating his current left leg disability to active service is the lay opinion of the Veteran.  He is competent to attest to what he observes or senses, such as pain in the left leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to provide an opinion regarding the etiology of his current left leg disability.  The Veteran's diagnoses of radiculopathy, varicosities and possible phlebitis in the left leg are internal pathologies that are beyond his capacity for lay observation.  The Veteran is not a competent witness to render a medical opinion linking his disability to service as he does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Again, he is competent to report his observable leg symptoms, such as pain because this requires personal knowledge as it comes through the use of his senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter such as when his disability resolved or relating his current left leg disability to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Rather, the medical evidence, specifically the highly probative February 2016 VHA opinion, is of greater evidentiary value regarding etiology.  

For these reasons, the Board concludes that the preponderance of the competent and credible evidence weighs against a finding of a nexus between the Veteran's current left leg disability and service, and the benefit-of-the doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Service connection for a left leg disability must therefore be denied.

ORDER

Service connection for a left leg disability, claimed as left leg injury and sciatica, is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


